Dismissed and Opinion Filed July 22, 2015




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-15-00030-CV

EMMA DUNN AND BEUNCA DUNN, INDIVIDUALLY AND AS NEXT OF FRIEND OF
T.D., D.K. AND C.D., MINOR CHILDREN, AND ERNEST RIGGENS, INDIVIDUALLY
          AND AS NEXT OF FRIEND OF J.R., A MINOR CHILD, Appellants
                                   V.
      MIKE TRUCKING INC., DBA, NORTH TEXAS TRUCKING, INC., Appellee

                       On Appeal from the County Court at Law No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. CC-14-00603-A

                             MEMORANDUM OPINION
             Before Chief Justice Wright, Justice Lang-Miers, and Justice Stoddart
                               Opinion by Chief Justice Wright
       The clerk’s record in this case is overdue. By letter dated January 14, 2015, we informed

appellants’ attorney that the Dallas County Clerk had notified the Court that the clerk’s record

had not been filed because appellants had not paid for or made arrangements to pay for the

clerk’s record. We directed appellants to file written verification that they had paid for or made

arrangements to pay for the clerk’s record or that they had been found entitled to proceed without

payment of costs. We cautioned appellants that if they did not file the required documentation

within ten days, we might dismiss the appeal without further notice. By postcard dated February

9, 2015, we notified appellants’ attorney the Court had received but did not file appellants’ brief

because the brief was tendered to the Court before the clerk’s record was filed. We directed
appellants’ attorney to make arrangements to have the clerk’s record filed with the Court. To

date, the clerk’s record has not been filed, and appellants have not corresponded with the Court

regarding the status of the clerk’s record.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b),(c).




150030F.P05                                         /CarolynWright/
                                                    CAROLYN WRIGHT
                                                    CHIEF JUSTICE




                                              –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

EMMA DUNN AND BEUNCA DUNN,                         On Appeal from the County Court at Law
INDIVIDUALLY AND AS NEXT OF                        No. 1, Dallas County, Texas
FRIEND OF T.D., D.K. AND C.D., MINOR               Trial Court Cause No. CC-14-00603-A.
CHILDREN, AND ERNEST RIGGENS,                      Opinion delivered by Chief Justice Wright.
INDIVIDUALLY AND AS NEXT OF                        Justices Lang-Miers and Stoddart
FRIEND OF J.R., A MINOR CHILD,                     participating.
Appellants

No. 05-15-00030-CV        V.

MIKE TRUCKING INC., DBA, NORTH
TEXAS TRUCKING, INC., Appellee

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

     It is ORDERED that appellee MIKE TRUCKING INC., DBA, NORTH TEXAS
TRUCKING, INC. recover its costs of this appeal from appellant EMMA DUNN AND
BEUNCA DUNN, INDIVIDUALLY AND AS NEXT OF FRIEND OF T.D., D.K. AND C.D.,
MINOR CHILDREN, AND ERNEST RIGGENS, INDIVIDUALLY AND AS NEXT OF
FRIEND OF J.R., A MINOR CHILD.


Judgment entered July 22, 2015.




                                             –3–